DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Peter Hrubiec on 08/25/2021, following e-mail communications made of record.
 
The claims have been amended as follows: 

1. – 27. (Canceled)
28. (New) A computer-implemented method for securely verifying a subset of personally identifiable information (PII) of a first user to a second user, the method comprising:
receiving, by a processor, a transaction initiation message from a second user device through an electronic network, the transaction initiation message comprising transaction instrument data of the first user;
receiving, by the processor, from a second user application on the second user device, through the electronic network, a query request for verification of a 
comparing, by the processor, the hash of the query request to a key-value dictionary of hashes that each correspond to a respective predetermined numerical code;
based on the comparing of the hash to the key-value dictionary, determining, by the processor, the predetermined numerical code corresponding to the hash of the query request;
determining, by the processor, the subset of PII requested for verification based on the predetermined numerical code;
based on the received transaction instrument data, validating, by the processor, an identity of the first user;
transmitting, by the processor, a prompt to a first user application on a first user device through the electronic network prompting the first user to authenticate the query request;
receiving, by the processor, authentication of the query request from the first user application on the first user device;
in response to receiving authentication of the query request, identifying, by the processor, the subset of PII of the first user in a secured database;
verifying the subset of PII by comparing, by the processor, the determined subset of PII requested for verification to the identified subset of PII;

generating, by the processor, an answer to the query request from a binary set of answer options, the answer being based on the determination of the condition of the query request being satisfied; and 
transmitting, by the processor, the answer to the second user application on the second user device through the electronic network for displaying the answer on the second user device.

29. (New) The method of claim 28, wherein the transaction instrument data of the first user includes at least one of: a transaction vehicle of the first user from the first user device or from the second user device; or a matrix barcode from the first user application.

30. (New) The method of claim 28, wherein the predetermined numerical code is one of a plurality of predetermined numerical codes, and the method further comprises:
transmitting, by the processor, a list of predetermined numerical codes to the second user application on the second user device through the electronic network prior to receiving the query request, each predetermined numerical code in the list corresponding to a different query request, wherein the hash 

31. (New) The method of claim 28, wherein the receiving authentication of the query request includes receiving, by the processor, confirmation of a correct entry of: a password of the first user from the first user application, facial recognition of the first user from the first user application, or fingerprint recognition of the first user from the first user application.

32. (New) The method of claim 28, wherein the transmitting, by the processor, the answer to the second user application on the second user device includes transmitting, by the processor, only the answer to the second user application on the second user device.

33. (New) The method of claim 28, wherein the generating, by the processor, the answer to the query request from the binary set of answer options includes generating a response, the response not containing the subset of PII of the first user, the method further including: transmitting, by the processor, the response to the second user application on the second user device through the electronic network for displaying the response on the second user device.

34. (New) The method of claim 28, further comprising: storing, by the processor, the query request and the answer in a blockchain entry.

35. (New) The method of claim 34, wherein the blockchain entry includes at least one of: a time of transaction, the identity of the first user, metadata of the first user application and the first user device, an identity of the second user, metadata of the second user application and the second user device, or metadata of the authentication.

36. (New) A computer system for securely verifying a subset of personally identifiable information (PII) of a first user to a second user, the computer system comprising:
a memory having processor-readable instructions stored therein; and 
at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the at least one processor configures the at least one processor to perform a plurality of functions, including functions for:
receiving a transaction initiation message from a second user device through an electronic network, the transaction initiation message comprising transaction instrument data of the first user;
receiving, from a second user application on the second user device through the electronic network, a query request for verification of a subset of PII of the first user, the query request comprising a hash corresponding to a predetermined numerical code;

based on the comparing of the hash to the key-value dictionary, determining the predetermined numerical code corresponding to the hash of the query request;
determining the subset of PII requested for verification based on the predetermined numerical code;
based on the received transaction instrument data, validating an identity of the first user;
transmitting a prompt to a first user application on a first user device through the electronic network prompting the first user to authenticate the query request;
receiving authentication of the query request from the first user application on the first user device:
in response to receiving authentication of the query request, identifying the subset of PII of the first user in a secured database;
verifying the subset of PII by comparing the determined subset of PII requested for verification to the identified subset of PII;
based on the comparing of the subset of PII requested for verification to the identified subset of PII, determining whether a condition of the query request is satisfied;
generating an answer to the query request from a binary set of answer options, the answer being based on the determination of the condition of the query request being satisfied; and


37. (New) The system of claim 36, wherein the transaction instrument data of the first user includes at least one of: a transaction vehicle of the first user from the first user device or from the second user device; or a matrix barcode from the first user application.

38. (New) The system of claim 36, wherein the predetermined numerical code is one of a plurality of predetermined numerical codes, and the plurality of functions further comprise instructions for: transmitting a list of predetermined numerical codes to the second user application on the second user device through the electronic network prior to receiving the query request, each predetermined numerical code in the list corresponding to a different query request, wherein the hash corresponds to the predetermined numerical code from a the list of predetermined numerical codes.

39. (New) The system of claim 36, wherein the receiving authentication of the query request includes receiving confirmation of a correct entry of: a password of the first user from the first user application, facial recognition of the first user from the first user application, or fingerprint recognition of the first user from the first user application.

40. (New) The system of claim 36, wherein the transmitting the answer to the second user application on the second user device includes transmitting only the answer to the second user application on the second user device.

41. (New) The system of claim 36, further comprising instructions for: storing, the query request and the answer in a blockchain entry.

42. (New) The system of claim 41, wherein the blockchain entry includes at least one of: a time of transaction, the identity of the first user, metadata of the first user application and the first user device, an identity of the second user, metadata of the second user application and the second user device, or metadata of the authentication.

43. (New) A computer-implemented method for securely verifying a subset of personally identifiable information (PII) of a first user to a second user, the method comprising:
receiving, by a processor, a transaction initiation message from a second user device through an electronic network, the transaction initiation message comprising transaction instrument data of the first user;
transmitting, by the processor, a list of predetermined numerical codes to a second user application on the second user device through an electronic 
receiving, by the processor, from the second user application on the second user device, through an electronic network, a query request for verification of a subset of PII of the first user, the query request comprising a hash corresponding to a predetermined numerical code of the list;
comparing, by the processor, the hash of the query request to a key-value dictionary of hashes that each correspond to a respective predetermined numerical code;
based on the comparing of the hash to the key-value dictionary, determining, by the processor, the predetermined numerical code corresponding to the hash of the query request;
determining, by the processor, the subset of PII requested for verification based on the predetermined numerical code;
based on the received transaction instrument data, validating, by the processor, an identity of the first user;
transmitting, by the processor, a prompt to a first user application on a first user device through the electronic network prompting the first user to authenticate the query request;
receiving, by the processor, authentication of the query request from the first user application on the first user device by receiving, by the processor, confirmation of a correct entry of:

in response to receiving authentication of the query request from the first user application on the first user device, identifying, by the processor, the subset of PII of the first user in a secured database;
verifying the subset of PII by comparing, by the processor, the determined subset of PII requested for verification to the identified subset of PII;
based on the comparing of the subset of PII requested for verification to the identified subset of PII, determining, by the processor, whether a condition of the query request is satisfied;
generating, by the processor, an answer to the query request from a binary set of answer options, the answer being based on the determination of the condition of the query request being satisfied; and 
transmitting, by the processor, only the answer to the second user application on the second user device through the electronic network for displaying only the answer on the second user device.

44. (New) The method of claim 43, further comprising: storing, by the processor, the query request and the answer in a blockchain entry.

45. (New) The method of claim 44, wherein the blockchain entry includes at least one of: a time of transaction, the identity of the first user, metadata of the first .


Reasons for Allowance
Claims 28-45 are allowed.
 
The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335,1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings...the inventor's lexicography must prevail ...." Id.
Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. Techniques for validating identification of a user for purchase of age-restricted items, for instance, is old and well known, as evidenced by numerous prior art cited in the record including US Patent Publication US 2019/0050921 A1. Federated Identity Management, such as managing a repository of authenticated personal data and retrieving PII from a service provider is also old and well known, as evidenced by numerous prior art cited in the record, including US Patent Publications US 2015/0356316 A1, US 2018/0089461 A1 and US 2019/0020476 A1 and in the non-
The cited prior art; however, does not teach or suggest, alone or in combination, receiving a query request comprising a hash, in addition to transaction instrument data of a first user, obtaining a predetermined numerical code from the hash, determining, from the code, which subset of PII is requested for verification, retrieving, from a secure database, PII data from the user after user identity validation and authentication of the query by a first user device, comparing the data of the secure database with the subset of PII requested for verification, and outputting to the requestor a an answer to the query request from a binary set of answer options as recited by independent claims 28, 36 and 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO CASTILHO/Examiner, Art Unit 3685                                                                                                                                                                                                                                              
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685